EXHIBIT 10.3
AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT
This AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT dated as of November 18,
2009 (this “Amendment”), by and among (i) THE BON-TON DEPARTMENT STORES, INC.
(“Bon-Ton”), a Pennsylvania corporation, and THE ELDER-BEERMAN STORES CORP.
(“Elder-Beerman” and together with Bon-Ton, collectively, the “Borrowers”), an
Ohio corporation, (ii) BANK OF AMERICA, N.A. (“Bank of America”), (iii) the
financial institutions party from time to time party to the Loan Agreement (as
defined below) (together with Bank of America, the “Lenders”), and (iv) BANK OF
AMERICA, as agent for the Lenders (“Agent”), amends certain provisions of the
Loan and Security Agreement, dated as of March 6, 2006 among the Borrowers, the
Lenders and the Agent (as amended or supplemented and in effect from time to
time, the “Loan Agreement”).
WHEREAS, the Borrowers, the Agent and the Lenders desire to amend certain
provisions of the Loan Agreement as provided more fully herein below;
WHEREAS, each of the undersigned guarantors (each, a “Guarantor”) have
guaranteed the Borrowers’ obligations to the Lenders and the Agent under or in
respect of the Loan Agreement, pursuant to the terms of that certain Guaranty
dated as of March 6, 2006 (as amended or supplemented and in effect on the date
hereof, the “Guaranty”); and
WHEREAS, it is a condition precedent to the Lenders entering into this Amendment
that each of the Guarantors ratifies its obligations under the Guaranty;
NOW THEREFORE, in consideration of the mutual agreements contained in the Loan
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
§1. Defined Terms. Capitalized terms used herein without definition shall have
the meanings assigned to such terms in the Loan Agreement.
§2. Amendments to the Loan Agreement. Subject to the satisfaction of the
conditions set forth in Section 5 of this Amendment, the Loan Agreement is
hereby amended as follows:
§2.1. Section 1.1 (Definitions) of the Loan Agreement. The definition of
“Material Contract” in Section 1.1 (Definitions) of the Loan Agreement is hereby
amended by deleting existing clause (d) of such definition in its entirety and
substituting the following new clause (d) in lieu thereof: “(d) that relates to
the Mortgage Loan Debt, the Senior Note Debt, the Second Lien Debt or other Debt
in an aggregate amount of $5,000,000 or more.”
§2.2. Section 1.1 (Definitions) of the Loan Agreement. The definition of
“Refinancing Debt” in Section 1.1 (Definitions) of the Loan Agreement is hereby
amended by deleting the text “Section 10.2.1 (b), (c), (d), or (e)” in its
entirety and substituting the following text in lieu thereof: “Section 10.2.1
(b), (c), (d), (e) or (k).”

 

 



--------------------------------------------------------------------------------



 



§2.3. Section 1.1 (Definitions) of the Loan Agreement. Section 1.1 (Definitions)
of the Loan Agreement is hereby amended by adding the following new definitions
in the appropriate alphabetical order:
Intercreditor Agreement — the intercreditor agreement dated as of the closing
date of the Second Lien Facility, by and among Agent, the Second Lien Agent,
each of the Borrowers and the Guarantors, in form and substance reasonably
satisfactory to the Agent, as it may be amended, supplemented or otherwise
modified from time to time.
Second Lien Agent — the administrative and collateral agent for the Second Lien
Debt under the Second Lien Loan Documents.
Second Lien Debt — the Debt under the Second Lien Loan Documents and any
Refinancing Debt thereof which satisfies the Refinancing Conditions.
Second Lien Lenders — the lenders under the Second Lien Loan Documents.
Second Lien Loan Agreement — the loan agreement by and among the Borrowers, as
borrowers, the Guarantors, as guarantors, the Second Lien Agent, the Second Lien
Lenders and each other party thereto, in form and substance reasonably
satisfactory to the Agent, as it may be amended, supplemented or otherwise
modified from time to time in accordance with the Intercreditor Agreement.
Second Lien Loan Documents — collectively, the Second Lien Loan Agreement and
each of the other documents (including, without limitation, all guaranties and
security documents), agreements, instruments, filings and certificates from time
to time executed in favor of the Second Lien Agent and/or the Second Lien
Lenders, in each case, (x) with respect to such documents in effect on the date
of the issuance of the Second Lien Debt, in form and substance reasonably
satisfactory to the Agent (and the Agent hereby acknowledges as such) and
(y) with respect to such documents in effect after such date, as any of the same
may be amended, supplemented or otherwise modified from time to time in
accordance with the Intercreditor Agreement.
§2.4. Section 10.2.1 (Permitted Debt) of the Loan Agreement. Section 10.2.1
(Permitted Debt) of the Loan Agreement is hereby amended by restating clause
(k) of such Section 10.2.1 in its entirety as follows:
“(k) Second Lien Debt in an aggregate principal amount not to exceed
$100,000,000, provided, however, that as of the date of issuance of the Second
Lien Debt (and subject to any amendments, supplements or other modifications
from time to time in accordance with the terms of the Intercreditor Agreement)
(i) the final maturity of such Debt shall not occur prior to March 6, 2011
(ii) the terms and conditions of such Debt, the Second Lien Loan Documents
(together with any documents executed in connection with any Refinancing Debt of
the Second Lien Debt) and the Intercreditor Agreement are acceptable to the
Agent and (iii) except for (x) scheduled amortization of no more than 1% per
annum and (y) prepayments in connection with Asset Dispositions solely to the
extent (i) the proceeds thereof shall be required under the Loan Agreement to be
applied to the Obligations and (ii) the Required Lenders under the Loan
Agreement have waived or forgiven (by way of amendment, consent or otherwise)
such requirement, there shall be no mandatory prepayments or mandatory
repayments of such Debt prior to the earlier of (A) March 6, 2011 and (B)
payment, in full, in cash (or other consideration acceptable to the Lenders), of
the Obligations under the Loan Agreement (other than unmatured contingent
Obligations);”

 

-2-



--------------------------------------------------------------------------------



 



§2.5. Section 10.2.2 (Permitted Liens) of the Loan Agreement. Section 10.2.2
(Permitted Liens) of the Loan Agreement is hereby amended by restating clause
(i) of such Section 10.2.2 in its entirety as follows:
“(i) (y) Liens on the assets of SPE securing the Mortgage Loan Debt and the
Refinancing Debt of the Mortgage Loan Debt and (z) Liens securing the Second
Lien Debt; provided that such Liens are subject to, and have the priority set
forth in, the Intercreditor Agreement in all respects. For the avoidance of
doubt, notwithstanding any provision in this Loan Agreement or any other Loan
Document to the contrary, Liens permitted by this Section 10.2.2(i) shall be
permitted to be created and suffered to exist.”
§2.6. Section 10.2.8 (Restrictions on Payment of Certain Debt) of the Loan
Agreement. Section 10.2.8 (Restrictions on Payment of Certain Debt) of the Loan
Agreement is hereby amended by restating such Section 10.2.8 in its entirety as
follows:
“10.2.8. Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to the Senior Note Debt, the Mortgage Loan Debt, the
Second Lien Debt and Refinancing Debt of the Senior Note Debt, the Mortgage Loan
Debt and the Second Lien Debt other than (a) payments of interest, fees and
expenses due in the ordinary course, (b) regularly scheduled principal payments
with respect to the Mortgage Loan Debt and Refinancing Debt of the Mortgage Loan
Debt and the Second Lien Debt, (c) payments of the Senior Note Debt, the Second
Lien Debt and Mortgage Loan Debt derived solely from Refinancing Debt which
meets the Refinancing Condition, (d) prepayments of the Second Lien Debt with
the proceeds of asset sales to the extent the Required Lenders have waived or
forgiven (by way of amendment, consent or otherwise) such requirement, and
(e) other payments of Senior Note Debt, Mortgage Loan Debt, Second Lien Debt and
Refinancing Debt of the Senior Note Debt, the Second Lien Debt and the Mortgage
Loan Debt, so long as (i) no Default or Event of Default shall have occurred and
be continuing or would result after giving effect to any such payment,
(ii) Excess Availability on the date of the making of such payment on a pro
forma basis after giving effect to such payment, and projected Excess
Availability on a pro forma basis for the upcoming twelve month period (after
giving effect to such payment) is, in each case, greater than or equal to 25% of
the lesser of (x) the Tranche A Revolver Commitments plus the Tranche A-1
Revolver Commitments or (y) the Tranche A Borrowing Base, plus the Tranche A-1
Borrowing Base, (iii) as of the monthly fiscal period most recently then ended,
the Consolidated Fixed Charge Coverage Ratio (on a pro forma trailing 12 fiscal
month basis, giving effect to the making of such payment determined as though
such payment occurred on the first day of the twelve (12) fiscal month period
ended prior to such payment) is not less than 1.1 to 1.0, and (iv) the Borrowers
shall have provided the Agent with a certificate not less than then (10) days
prior to the making of such payment executed by a Senior Officer, evidencing
compliance, on a pro forma basis, after giving effect to such payment, with the
requirements set forth in clauses (d)(ii) and (d)(iii) above) prior to its due
date under the agreements evidencing such Debt as in effect on the Closing Date
(or as amended thereafter with the consent of Agent).”

 

-3-



--------------------------------------------------------------------------------



 



§2.7. Section 10.2.14 (Restrictive Agreements) of the Loan Agreement.
Section 10.2.14 (Restrictive Agreements) of the Loan Agreement is hereby amended
by restating such Section 10.2.14 in its entirety as follows:
“10.2.14 Restrictive Agreements. Become a party to any Restrictive Agreement,
except (a) a Restrictive Agreement as in effect on the Closing Date and shown on
Schedule 9.1.16; (b) a Restrictive Agreement relating to secured Debt permitted
hereunder, if such restrictions apply only to the collateral for such Debt;
(c) customary provisions in leases and other contracts restricting assignment
thereof; (d) Restrictive Agreements contained in documents evidencing
Refinancing Debt of the Senior Note Debt; (e) Restrictive Agreements contained
in documents evidencing the Second Lien Debt and (f) Restrictive Agreements
contained in documents evidencing Refinancing Debt of the Second Lien Debt.”
§2.8. Section 10.2.19 (Amendments to Certain Material Contracts) of the Loan
Agreement. Section 10.2.19 (Amendments to Certain Material Contracts) of the
Loan Agreement is hereby amended by inserting the following text at the end of
such Section: “Each Obligor shall not, and shall not permit any Subsidiary to,
change, waive, refinance or amend any of the Second Lien Loan Documents if such
change, waiver, refinancing or amendment is prohibited by the Intercreditor
Agreement”.
§2.9. Section 10.2.24 (Indebtedness under Senior Note Debt Documents) of the
Loan Agreement. Section 10.2.24 (Indebtedness under Senior Note Debt Documents)
of the Loan Agreement is hereby amended by restating such Section 10.2.24 in its
entirety as follows:
“10.2.24. Indebtedness under Senior Note Debt Documents. Incur any Indebtedness
(as defined in the Senior Note Indenture), other than (i) the Obligations,
(ii) the Mortgage Loan Debt and any Refinancing Debt of the Mortgage Loan Debt
and (iii) the Second Lien Debt, that at the time of the incurrence thereof, or
at any time thereafter, is Indebtedness (as defined in the Senior Note
Indenture) permitted to be incurred under the Senior Note Indenture as a result
of such Indebtedness (as defined in the Senior Note Indenture) being permitted
under Section 4.09(b)(1) of the Senior Note Indenture.”
§2.10. Amendment to Schedule 9.1.16 (Burdensome Contracts) of the Loan
Agreement. Upon the closing of the transactions contemplated Second Lien Loan
Documents, Schedule 9.1.16 (Burdensome Contracts) of the Loan Agreement shall be
deemed to be amended by including the Second Lien Loan Documents on such
Schedule 9.1.16.
§3. Affirmation and Acknowledgment. Each of the Borrowers hereby ratifies and
confirms all of its Obligations to the Lenders and the Agent, including, without
limitation, the Loans, and the Borrower hereby affirms its absolute and
unconditional promise to pay to the Lenders the Loans, the Obligations, and all
other amounts due under the Loan Agreement as amended hereby. The Borrower
hereby confirms that the Obligations are and remain secured pursuant to the
Security Documents and pursuant to all other instruments and documents executed
and delivered by the Borrower as security for the Obligations.

 

-4-



--------------------------------------------------------------------------------



 



§4. Representations and Warranties. Each of the Borrowers hereby represents and
warrants to the Lenders and the Agent as follows:
(a) The execution and delivery by each of the Borrowers of this Amendment and
the performance by the Borrowers of its obligations and agreements under this
Amendment and the Loan Agreement as amended hereby are within the corporate
authority of each Borrower, have been duly authorized by all necessary corporate
proceedings on behalf of each Borrower, and do not and will not contravene any
provision of law, statute, rule or regulation to which any Borrower is subject
or such Borrower’s charter, other incorporation papers, by-laws or any stock
provision or any amendment thereof or of any agreement or other instrument
binding upon such Borrower.
(b) Each of this Amendment and the Loan Agreement as amended hereby constitutes
the legal, valid and binding obligation of the Borrowers, enforceable against
the Borrowers in accordance with their respective terms, except as limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and general equitable
principles.
(c) No approval or consent of, or filing by any Borrower with, any governmental
agency or authority is required to make valid and legally binding the execution,
delivery or performance by the Borrowers of this Amendment.
(d) The representations and warranties contained in Section 9 of the Loan
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with the Loan Agreement are true and correct in all
material respects on and as of the date made and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date and except for changes which do not constitute a violation of the
Loan Agreement.
(e) As of the date hereof, after giving effect to the provisions hereof, there
exists no Event of Default or Default.
§5. Conditions. This Amendment shall become effective as of the date first set
forth above upon the satisfaction of the following conditions precedent:
(a) this Amendment and all related documents, as applicable, shall have been
duly executed and delivered by each Obligor, the Required Lenders, the Agent and
each other party thereto, as applicable, and shall be in full force and effect;
and
(b) Each of the representations and warranties set forth in Section 4 of this
Amendment shall be true and correct in all material respects.
§6. Ratification of Loan Documents. Each of the Obligors hereby ratifies and
confirms the Security Documents to which it is a party and the guarantees,
pledges and security interests created thereby. Each of the Obligors ratifies
and confirms that the pledges and security interests created by the Security
Documents to which it is a party secure the obligations that are secured
pursuant to such Security Document. Each of the Guarantors ratifies and confirms
that the guaranties created by the Guaranty guarantee the Obligations of the
Borrowers under the Loan Agreement.

 

-5-



--------------------------------------------------------------------------------



 



§7. Miscellaneous Provisions.
§7.1. Except as otherwise expressly provided by this Amendment, all of the
terms, conditions and provisions of the Loan Agreement and the other Loan
Documents shall remain the same. It is declared and agreed by each of the
parties hereto that the Loan Agreement and the Loan Documents, as amended
hereby, shall continue in full force and effect, and that this Amendment and the
Loan Agreement and the other Loan Documents shall be read and construed as one
instrument. All references in the Loan Agreement or any related agreement or
instrument to the Loan Agreement shall hereafter refer to the Loan Agreement as
amended hereby.
§7.2. This Amendment shall be construed according to and governed by the laws of
the State of New York, including without limitation, New York General
Obligations Law §§ 5-1401 and 5-1402 (but giving effect to federal laws relating
to national banks).
§7.3. This Amendment may be executed in any number of counterparts, but all such
counterparts shall together constitute but one instrument. In making proof of
this Amendment, it shall not be necessary to produce or account for more than
one counterpart signed by each party hereto by and against which enforcement
hereof is sought. Delivery of an executed counterpart of a signature page of
this Amendment by telecopy or other electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Amendment.
§7.4. The Borrowers hereby agrees to pay to the Agent, on demand by the Agent,
all reasonable and documented out-of-pocket costs and expenses incurred or
sustained by the Agent in connection with the preparation of this Amendment
(including legal fees).
§7.5. This Amendment shall constitute a Loan Document under the Loan Agreement,
and all obligations included in this Amendment (including, without limitation,
all obligations for the payment of principal, interest, fees, and other amounts
and expenses) shall constitute Obligations under the Loan Documents and be
secured by the collateral security for the Obligations.
[remainder of page intentionally left blank]

 

-6-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

         
 
  THE BON-TON DEPARTMENT STORES, INC.    
 
       
 
  /s/ Keith E. Plowman
 
By:    Keith E. Plowman    
 
  Title: Executive Vice President, Chief Financial Officer    
 
             and Principal Accounting Officer    
 
  Address: 2801 East Market Street, York, PA 17402    
 
            Attn: Keith E. Plowman    
 
            Telecopy: (717) 751-3196    
 
       
 
  THE ELDER-BEERMAN STORES CORP.    
 
       
 
  /s/ H. Todd Dissinger
 
By:    H. Todd Dissinger    
 
  Title: Vice President — Treasurer    
 
  Address: 2801 East Market Street, York, PA 17402    
 
            Attn: Keith E. Plowman    
 
            Telecopy: (717) 751-3196    

(Signature Page to Second Amendment)

 

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as     Agent and Lender
 
           
 
  By:   /s/ Andrew Cerussi
 
Name: Andrew Cerussi    
 
      Title:   Senior Vice President    
 
           
 
      Address:    
 
      100 Federal Street    
 
      Boston, Massachusetts 02110    
 
      Attn: Andrew Cerussi    
 
      Telecopy:                           

(Signature Page to Second Amendment)

 

 



--------------------------------------------------------------------------------



 



Each of the undersigned Obligors hereby joins in this Amendment for the purpose
of consenting to and being bound by the provisions of §6 hereof and
acknowledging the Amendment.

         
 
  THE BON-TON STORES, INC.    
 
       
 
  /s/ Keith E. Plowman
 
By:    Keith E. Plowman    
 
  Title: Executive Vice President, Chief Financial Officer    
 
             and Principal Accounting Officer    
 
  Address: 2801 East Market Street, York, PA 17402    
 
            Attn: Keith E. Plowman    
 
            Telecopy: (717) 751-3196    
 
       
 
  THE BON-TON TRADE, LLC (formerly known as The Bon-Ton Trade Corp.)    
 
       
 
  /s/ Keith E. Plowman
 
By:    Keith E. Plowman    
 
  Title: Treasurer and Chief Financial Officer    
 
  Address: 300 Delaware Avenue, Suite 12122, Wilmington, DE 19801    
 
            Attn: Keith E. Plowman    
 
            Telecopy: (302) 652-8667    
 
       
 
  THE BON-TON STORES OF LANCASTER, INC.    
 
       
 
  /s/ Robert E. Stern
 
By:    Robert E. Stern    
 
  Title: Secretary and Treasurer    
 
  Address: 2801 East Market Street, York, PA 17402    
 
            Attn: Keith E. Plowman    
 
            Telecopy: (717) 751-3196    
 
       
 
  THE BON-TON GIFTCO, INC.    
 
       
 
  /s/ Keith E. Plowman
 
By:    Keith E. Plowman    
 
  Title: President and Chief Financial Officer    
 
  Address: 2801 East Market Street, York, PA 17402    
 
            Attn: Keith E. Plowman    
 
            Telecopy: (717) 751-3196    

(Signature Page to Second Amendment)

 

 



--------------------------------------------------------------------------------



 



         
 
  BON-TON DISTRIBUTION, INC. (formerly known as Saks Distribution Centers, Inc.)
   
 
       
 
  /s/ H. Todd Dissinger
 
By:    H. Todd Dissinger    
 
  Title: Vice President — Treasurer    
 
  Address: 2801 East Market Street, York, PA 17402    
 
            Attn: Keith E. Plowman    
 
            Telecopy: (717) 751-3196    
 
       
 
  MCRIL, LLC    
 
       
 
  /s/ H. Todd Dissinger
 
By:    H. Todd Dissinger    
 
  Title: Vice President — Treasurer    
 
  Address: 2801 East Market Street, York, PA 17402    
 
            Attn: Keith E. Plowman    
 
            Telecopy: (717) 751-3196    
 
       
 
  CARSON PIRIE SCOTT II, INC. (formerly known as McRae’s, Inc.)    
 
       
 
  /s/ H. Todd Dissinger
 
By:    H. Todd Dissinger    
 
  Title: Vice President — Treasurer    
 
  Address: 2801 East Market Street, York, PA 17402    
 
            Attn: Keith E. Plowman    
 
            Telecopy: (717) 751-3196    

(Signature Page to Second Amendment)

 

 



--------------------------------------------------------------------------------



 



            LENDERS:

    GENERAL ELECTRIC CAPITAL CORPORATION
           By:   /s/ Charles Chiodo         Name:   Charles Chiodo       
Title:   Duly Authorized Signatory   

         
 
  Address:   10 Riverview Drive, 4th Floor
 
      Danbury, Connecticut 06810
 
  Attn:   Charles Chiodo
 
  Telecopy:   203-749-4666

(Signature Page to Second Amendment)

 

 



--------------------------------------------------------------------------------



 



            WELLS FARGO RETAIL FINANCE, LLC
      By:   /s/ Connie Liu         Name:   Connie Liu        Title:   Assistant
VP   

         
 
  Address:   One Boston Place, Suite 1800
 
      Boston, Massachusetts 02108
 
  Attn:   Connie Liu
 
  Telecopy:   866-303-3944

(Signature Page to Second Amendment)

 

 



--------------------------------------------------------------------------------



 



            GE BUSINESS FINANCIAL SERVICES INC. (formerly known as Merrill Lynch
Business
Financial Services Inc.)
      By:   /s/ Charles Chiodo         Name:   Charles Chiodo        Title:  
Its Duly Authorized Signatory   

         
 
  Address:   10 Riverview Drive, 4th Floor
 
      Danbury, Connecticut 06810
 
  Attn:   Charles Chiodo
 
  Telecopy:   203-749-4666

(Signature Page to Second Amendment)

 

 